Citation Nr: 0103754	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral pterygium.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral eye 
disability, other than pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) April 1998 decision denying a 
compensable rating for bilateral vision impairment, and 
declining to reopen the claim of service connection for 
presbyopia with diplopia, postoperative ptosis of the eyes, 
and subretinal neovascular membrane.

By April 1999 determination, the RO appears to have found 
that new and material evidence has been submitted to reopen 
the veteran's claim of service connection for presbyopia with 
diplopia and postoperative ptosis with subretinal neovascular 
membrane (see April 1999 statement of the case).  The Board 
must on its own conduct an independent review of the matter 
of whether new and material evidence has been submitted in 
support of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996)

Appellate consideration of the matter of entitlement to a 
compensable rating for bilateral pterygium is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDINGS OF FACT

1.  The veteran's claim of service connection for presbyopia 
with diplopia and postoperative ptosis with subretinal 
neovascular membrane was denied by RO rating decision in 
February 1992, and no timely appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for bilateral eye disability 
(other than his bilateral pterygium), furnished since the 
February 1992 RO rating decision, is entirely cumulative in 
nature.


CONCLUSIONS OF LAW

1.  The February 1992 RO rating decision, which denied the 
claim of service connection for bilateral eye disability 
other than pterygium, is final.  38 U.S.C.A. § 4005 (West 
1988) (now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.192 (1991) (now 38 C.F.R. § 20.1103 (2000)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral eye 
disability, other than pterygium.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for presbyopia with diplopia and 
postoperative ptosis with subretinal neovascular membrane was 
denied by RO rating decision in February 1992, based on 
findings that, in addition to the veteran's service-connected 
bilateral pterygium, he had refractive error of the eyes and 
other eye disability which was not shown to have been 
incurred in or aggravated by his active service; no appeal 
from that decision was filed by or on behalf of the veteran.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (now 38 C.F.R. § 20.1103).  Accordingly, the 
February 1992 RO rating decision became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to further 
review the claim.  See Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in February 1992.

Evidence of record at the time of the February 1992 RO rating 
decision included the veteran's service medical records, not 
showing any symptoms or impairment involving the eyes at the 
time of service entrance medical examination in January 1951.  
During service, he received treatment for recurrent pterygium 
in both eyes (service connection for bilateral pterygium was 
awarded by RO rating decision in September 1953, and the 
rating thereof is separately considered below); on service 
separation medical examination in March 1953, it was 
indicated that he had history of treatment for pterygium in 
1952, but his "[v]ision is normal now."

VA hospital records from June to July 1953 document treatment 
for the veteran's recurrent bilateral pterygia (including 
application of Beta ray radiation and subsequent surgical 
removal of the pterygia); post-surgically, he continued to 
have "some" blood vessels entering both corneas and 
inflammation of conjunctivae, and radiation therapy was again 
administered; it was noted that he had "minimal" reaction 
from radiation, but at hospital discharge, his vision 
improved to 20/20, bilaterally.  

VA medical records from May to November 1961 document 
treatment for the veteran's pterygia and, on initial 
examination in May 1961, he reported prior history of 
radiation therapy for the pterygia.  

In July 1987, P. Sheinberg, M.D., indicated that the veteran 
was treated in his office for vision impairment since 1970.

Medical records from Drs. Sheinberg and H. Granek from May 
1991 to January 1992 document intermittent treatment of the 
veteran's bilateral eye disability, including vision 
impairment.  On initial examination in May 1991, history of 
gradually deteriorating vision and pterygium surgery in the 
past were indicated.  In January 1992, Dr. Sheinberg 
indicated that the veteran had an acute loss of right eye 
vision due to an epi-retinal membrane in 1991 (treated by Dr. 
Granek) and, in October 1991, there was evidence of macular 
weakness and marked ptosis (ptosis was reportedly treated, 
surgically, by Dr. Sheinberg).  

Evidence submitted since the final RO rating decision in 
February 1992, includes a duplicate copy of Dr. Sheinberg's 
July 1987 letter, discussed above.

VA treatment, therapy, and counseling records from March to 
November 1997, document treatment for various impairments 
including the veteran's loss of vision.  On examination in 
September 1997, it was indicated that he was blind due to 
age-related macular degeneration, pterygia, and "other 
multiple coexisting medical problems."  

In a March 1994 letter, Dr. Granek indicated that the veteran 
was legally blind.

On VA ophthalmologic examination in May 1998, history of 
multiple, bilateral pterygium excisions, age-related macular 
degeneration, status post right eye macular photocoagulation 
in 1991, history of cranial nerve VI palsy in 1991 
(resolved), and status post bilateral ptosis repair about 8 
years earlier were indicated.  On examination, history of 
bilateral pterygium excision (stable and with no recurrence), 
bilateral age-related macular degeneration, bilateral 
cataracts, history of cranial nerve VI palsy (resolved), and 
status post bilateral ptosis surgery (resolved) were 
diagnosed.  The examiner opined that there was no evidence to 
suggest that the veteran's age-related macular degeneration, 
macular scars, ptosis, cranial nerve palsy, or cataract were 
associated with or resulted from the occurrence of pterygium 
or pterygium surgery. 

At a November 2000 Travel Board hearing, the veteran 
testified that he had recurrent pterygia in both eyes since 
service, requiring repeated surgery and treatment by 
"spotting with acid needles" on the eyeballs and radiation 
therapy, believing that such treatment contributed to his 
subsequent eye problems (he began to notice vision impairment 
in about 1970).  Since 1970, he reportedly experienced 
gradual deterioration of his vision and, since 1991, he was 
legally blind.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for bilateral eye disability other than 
pterygium.  Although portions of the newly-submitted evidence 
were not previously of record, including VA and private 
clinical records and the veteran's November 2000 hearing 
testimony, the entirety of this evidence is cumulative of 
other evidence previously submitted and considered by the RO.  

Specifically, the medical evidence of record in February 1992 
documented intermittent treatment (including by surgery and 
radiation therapy) for recurrent bilateral pterygium during 
service and thereafter; the newly-submitted medical evidence 
(together with the veteran's own testimony) confirms the 
history of such treatment but, as indicated above, appellate 
consideration of impairment from pterygium is subject to 
separate consideration.  The evidence of record in February 
1992 showed that his eye disability (other than pterygium) 
was not related to active service or any incident occurring 
therein; the evidence submitted since February 1992 does not 
suggest that any eye disability (other than pterygium) is 
related to active service or any incident occurring therein.  
The evidence of record in February 1992 included records of 
treatment for pterygium, including by radiation therapy, but 
it did not suggest that any treatment for pterygium (or the 
pterygium itself) resulted in any additional 
disability/injury of the eyes; evidence submitted since 
February 1992 confirms prior history of treatment for 
recurrent pterygium, including by radiation, but it does not 
suggest that any such treatment resulted in additional eye 
disability; following VA ophthalmologic examination in May 
1998, the examiner stated, affirmatively, that the veteran's 
bilateral eye disability (other than pterygium) was unrelated 
to treatment for pterygium or the pterygium itself.  Overall, 
the additional, new medical evidence is not material as it is 
relevant only to the current state of the veteran's bilateral 
eye disability; thus, such evidence is merely cumulative in 
nature.  

The Board is mindful of the veteran's November 2000 hearing 
testimony to the effect that past medical treatment for 
bilateral pterygium, including by radiation, resulted in his 
current bilateral eye disability.  However, the veteran, as a 
lay person, is not competent to render a medical opinion that 
a current eye disability is etiologically related to service, 
any incident occurring therein, or radiation treatment for 
the service-connected pterygium.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Overall, the newly-furnished evidence is cumulative of 
evidence of record in February 1992; it does not provide a 
new factual basis on which the veteran's claim may be 
considered.  38 C.F.R. §§ 3.104, 3.156.  A final decision of 
the RO is not subject to revision on the same factual basis.

Based on the demonstrable lack of new and material evidence 
submitted in support of the veteran's application to reopen 
the claim of service connection for bilateral eye disability, 
other than pterygium, the claim may not be reopened and the 
Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
bilateral eye disability, other than pterygium, is denied.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

Service connection for the veteran's bilateral pterygium was 
granted by RO rating decision in September 1953, and a 
noncompensable rating was assigned.  As indicated above, that 
decision was based on the available clinical evidence showing 
that recurrent pterygia of both eyes, requiring treatment 
including by surgery and radiation therapy, were evident 
during service and thereafter.

Most recently, a VA ophthalmologic examination was performed 
in May 1998, at which time the examiner indicated that the 
veteran's history of bilateral pterygium excision was 
"stable" and without recurrence.  Other coexisting, eye 
disabilities (unrelated to pterygium) and impairment 
productive of bilateral vision loss, were also identified on 
examination.  Nevertheless, the examination report is 
inadequate for a fully informed resolution of the claim of a 
compensable rating for the service-connected pterygium, 
because findings are insufficient to rate that disability 
under the pertinent rating criteria.  The Board stresses that 
the evidence clearly shows past history of surgical treatment 
for the veteran's recurrent bilateral pterygium, but it is 
unclear whether the pterygium/pterygium treatment caused any 
vision impairment.

In view of the foregoing, the claim of a compensable rating 
for bilateral pterygium is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
in association with his service-
connected pterygium since November 1997.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be secured and 
added to the claims folder.

2.  The veteran should be afforded 
another VA ophthalmologic examination to 
determine the nature and severity of 
impairment from his service-connected 
bilateral pterygium.  The claims folder 
must be provided the examiner for review 
in conjunction with the examination, and 
the examination report should reflect a 
review of the pertinent evidence in the 
claims file.  All indicated testing 
should be performed.  The examiner 
should express an opinion whether the 
veteran's impaired vision is affected, 
and to what degree, if any, by his 
service-connected bilateral pterygium.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



